Per Curiam,
The item in the fee bill of 1898, “written notice in any case,, 25,” evidently means such notice as it is the duty of the justice-to give. It certainly does not include a notice to the plaintiff of the return day of the summons, and that the case will be-heard on that day. In taxing this fee against the defendant in. the case the justice incurred the penalty sued for, and the facts-alleged in the offers would have been no defense.
The assignments of error are overruled and the judgment is. affirmed.